DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 23 September 2022, regarding the Polymer Technology Systems, Inc. application.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Bhogal, et al. (US 2012/0296189 A1; hereinafter, “Bhogal”).

Regarding Claim 1, Bhogal discloses a system for detecting an analyte in a bodily fluid sample ([0112]; an analyte sensor at least a portion of which is positionable beneath the skin surface of the user for the in vivo detection of an analyte, including glucose, lactate, and the like, in a body fluid), the system comprising:
an electrochemical biosensor ([0065]; the analyte sensor may be an electrochemical biosensor), the electrochemical biosensor configured to receive the bodily fluid sample, test for the analyte, and produce an analyte level for the analyte ([0112]; The sensor may be, for example, subcutaneously positionable in a user for the continuous or periodic monitoring of a level of an analyte in the user's interstitial fluid);
a mediator, the mediator configured to provide for the testing of the analyte by facilitating electron exchange between the analyte and the biosensor ([0147]; polymeric electron transfer agents may contain a redox species covalently bound in a polymeric composition ... Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide); and
an oxygen tension reducing agent, the oxygen tension reducing agent reducing interference of oxygen with the operation of the mediator ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte).

Regarding Claim 2, Bhogal discloses the system of claim 1, wherein the mediator is ferrocyanide ([0147]; Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide).

Regarding Claim 3, Bhogal discloses the system of claim 1, wherein the oxygen tension reducing agent is laccase ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte).

Regarding Claim 4, Bhogal discloses the system of claim 3, wherein the laccase reacts with the oxygen to produce water ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte (here, the reaction of laccase with oxygen would produce water)).
Regarding Claim 5, Bhogal discloses the system of claim 1, wherein the analyte is hemoglobin ([0070]; The analyte to be measured may be ...  glycosylated hemoglobin).

Regarding Claim 6, Bhogal discloses the system of claim 1, wherein the oxygen tension reducing agent is a platinum electrode ([0132]; This sensor embodiment includes electrodes 401, 402 and 403 on a base 404 ... Materials include ... platinum).

Regarding Claim 7, Bhogal discloses the system of claim 6, further comprising a meter, the meter receiving the electrochemical biosensor ([0046]; Measuring the concentration of the analyte in the interstitial fluid sample can be carried out using any approach suitable for the analyte of interest, including ... a test strip and corresponding meter capable of measuring analyte levels in interstitial fluid).

Regarding Claim 8, Bhogal discloses the system of claim 7, wherein the meter is configured to active the platinum electrode at an oxygen reducing voltage, which causes the platinum electrode to reduce oxygen interference, and then activated at a detection voltage, for the detection of the analyte ([0132]; This sensor embodiment includes electrodes 401, 402 and 403 on a base 404 ... Materials include ... platinum; [0139]; analyte sensors may include an analyte-responsive enzyme to provide a sensing element. Some analytes, such as oxygen, can be directly electrooxidized or electroreduced on a sensor, and more specifically at least on a working electrode of a sensor).

Regarding Claim 9, Bhogal discloses the system of claim 8, wherein the mediator is ferrocyanide ([0147]; Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide), the oxygen tension reducing agent is laccase ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte), the laccase reacts with the oxygen to produce water ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte (here, the reaction of laccase with oxygen would produce water)), and the analyte is hemoglobin ([0070]; The analyte to be measured may be ... glycosylated hemoglobin).

Regarding Claim 10, Bhogal discloses the system of claim 9, wherein the ferrocyanides coated on an electrode of the electrochemical sensor ([0147]; Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide;[0090]; the first analyte sensor may include a first amount of sensing reagent including an analyte-responsive enzyme and a redox mediator (ferrocyanide)).

Regarding Claim 11, Bhogal discloses a electrochemical biosensor biosensor ([0065]; the analyte sensor may be an electrochemical biosensor) for detecting an analyte in a bodily fluid sample ([0112]; an analyte sensor at least a portion of which is positionable beneath the skin surface of the user for the in vivo detection of an analyte, including glucose, lactate, and the like, in a body fluid), the electrochemical biosensor configured to receive the bodily fluid sample, test for the analyte, and produce an analyte level for the analyte ([0112]; The sensor may be, for example, subcutaneously positionable in a user for the continuous or periodic monitoring of a level of an analyte in the user's interstitial fluid), the biosensor comprising:
a mediator, the mediator configured to provide for the testing of the analyte by facilitating electron exchange between the analyte and the biosensor ([0147]; polymeric electron transfer agents may contain a red ox species covalently bound in a polymeric composition ... Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide);
an oxygen tension reducing agent, the oxygen tension reducing agent reducing interference of oxygen with the operation of the mediator ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte );
two electrodes, the two electrodes activatable by a meter to test for the analyte ([0046]; Measuring the concentration of the analyte in the interstitial fluid sample can be carried out using any approach suitable for the analyte of interest, including ... a test strip and corresponding meter capable of measuring analyte levels in interstitial fluid; [0139]; analyte sensors may include an analyte-responsive enzyme to provide a sensing element. Some analytes, such as oxygen, can be directly electrooxidized or electroreduced on a sensor, and more specifically at least on a working electrode of a sensor; [0111]; the sensor is a wire, e.g., a working electrode wire inner portion with one or more other electrodes associated ... therewith).

Regarding Claim 12, Bhogal discloses the biosensor of claim 11, wherein the mediator is ferrocyanide ([0147]; Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinylimidazole) coupled to a negatively charged redox species such as ... ferrocyanide), the oxygen tension reducing agent is laccase ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte), the laccase reacts with the oxygen to produce water ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte (here, the reaction of laccase with oxygen would produce water)), and the analyte is hemoglobin ([0070]; The analyte to be measured may be ... glycosylated hemoglobin).

Regarding Claim 13, Bhogal discloses the biosensor of claim 11, wherein the oxygen tension reducing agent is a platinum electrode ([0132]; This sensor embodiment includes electrodes 401,402 and 403 on a base 404 ... Materials include ... platinum) and the platinum electrode is one of the two electrodes ([0139]; Some analytes, such as oxygen, can be directly electrooxidized or electroreduced on a sensor, and more specifically at least on a working electrode of a sensor; [0111]; the sensor is a wire, e.g., a working electrode wire inner portion with one or more other electrodes associated ... therewith).

Regarding Claim 14, Bhogal discloses the biosensor of claim 13, wherein the platinum electrode is activatable at an oxygen reducing voltage, which causes the platinum electrode to reduce oxygen interference, and then activated at a detection voltage, for the detection of the analyte ([0132]; This sensor embodiment includes electrodes 401,402 and 403 on a base 404 ... Materials include ... platinum; [0139]; analyte sensors may include an analyte-responsive enzyme to provide a sensing element. Some analytes, such as oxygen, can be directly electrooxidized or electroreduced on a sensor, and more specifically at least on a working electrode of a sensor).

Regarding Claim 15, Bhogal discloses the biosensor of claim 12, wherein the ferrocyanide is coated on an electrode of the electrochemical sensor ([0147]; Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide; [0090]; the first analyte sensor may include a first amount of sensing reagent including an analyte-responsive enzyme and a redox mediator (ferrocyanide)).

Regarding Claim 16, Bhogal discloses a method of testing for an analyte ([0027]; methods of measuring analyte concentrations in interstitial fluid samples), with reduced interference of oxygen ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte), the method comprising:
providing a system including:
an electrochemical biosensor ([0065] the analyte sensor may be an electrochemical biosensor), the electrochemical biosensor configured to receive the bodily fluid sample, test for the analyte, and produce an analyte level for the analyte ([0112]; The sensor may be, for example, subcutaneously positionable in a user for the continuous or periodic monitoring of a level of an analyte in the user's interstitial fluid);
a mediator, the mediator configured to provide for the testing of the analyte by facilitating electron exchange between the analyte and the biosensor ([0147]; polymeric electron transfer agents may contain a redox species covalently bound in a polymeric composition ... Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinyl imidazole) coupled to a negatively charged redox species such as ... ferrocyanide);
an oxygen tension reducing agent, the oxygen tension reducing agent reducing interference of oxygen with the operation of the mediator ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte);
a meter for receiving the electrochemical biosensor ([0046]; Measuring the concentration of the analyte in the interstitial fluid sample can be carried out using any approach suitable for the analyte of interest, including ... a test strip and corresponding meter capable of measuring analyte levels in interstitial fluid); dosing the electrochemical biosensor with a sample containing the analyte ([0065]; the analyte sensor may be an electrochemical biosensor adapted for insertion into a subcutaneous site within the body and designed, e.g., for the continuous monitoring of analyte levels in the interstitial fluid of the subcutaneous site);
detecting an electrical property of the sample with the meter and electrochemical biosensor ([0065] the sensor operates to electrolyze an analyte of interest in the subcutaneous fluid such that a current is generated between a working electrode and a counter electrode of the sensor. The amount of current generated may correlate to the concentration of the analyte in the interstitial fluid ... determining an interstitial fluid analyte concentration from a subject using the subcutaneously implanted analyte sensor may include correlating an electrical signal (e.g., a current) passing through a working electrode to an amount,  concentration, or level of an analyte in the interstitial fluid); and
calculating an analyte level of the analyte with the meter ([0046]; Measuring the concentration of the analyte in the interstitial fluid sample can be carried out using any approach suitable for the analyte of interest, including ... a test strip and corresponding meter capable of measuring analyte levels in interstitial fluid).

Regarding Claim 17, Bhogal discloses the method of claim 16, wherein laccase converts oxygen to water to provide for reducing ([0149]; Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte (here, the reaction of laccase with oxygen would produce water)).

Regarding Claim 18, Bhogal discloses the method of claim 17, wherein the mediator is ferrocyanide ([0147]; Another example of an ionically-bound mediator is a positively charged polymer including quarternized poly(4-vinyl pyridine) or poly(1-vinylimidazole) coupled to a negatively charged redox species such as ... ferrocyanide) and the analyte is hemoglobin ([0070]; The analyte to be measured may be ... glycosylated hemoglobin).

Regarding Claim 19, Bhogal discloses the method of claim 15, further comprising reducing the interference of oxygen with the oxygen tension reducing agent, wherein the oxygen reducing reagent is a platinum electrode for the electrochemical biosensor ([0132]; This sensor embodiment includes electrodes 401, 402 and 403 on a base 404 ... Materials include ... platinum).

Regarding Claim 20, Bhogal discloses the method of claim 18, wherein the reducing includes activating the platinum electrode at oxygen reducing voltage, which causes the platinum electrode to reduce oxygen interference, and then activating the platinum electrode at a detection voltage ([0132]; This sensor embodiment includes electrodes 401, 402 and 403 on a base 404 ... Materials include ... platinum; [0139]; analyte sensors may include an analyte-responsive enzyme to provide a sensing element. Some analytes, such as oxygen, can be directly electrooxidized or electroreduced on a sensor, and more specifically at least on a working electrode of a sensor).

Response to Arguments
Applicant's arguments filed 23 September 2022, have been fully considered but they are not persuasive. Applicant argues the Bhogal reference “does not teach an oxygen tension reducing agent,” because the Bhogal reference teaches laccase acting as a catalyst, and not an oxygen tension reducing agent (Remarks, p. 6).  Further, Applicant believes the present invention is clearly described, by the instant specification, what the oxygen tension reducing agent (Remarks, p. 6-7).  Applicant additionally states, “[i]n the claimed subject matter the analyte of interest is not oxygen” (Remarks, p. 8).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the analyte is not oxygen) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims do not preclude oxygen being the analyte.  Additionally, that the Bhogal reference does not explicitly teach that laccase is utilized as an oxygen tension reducing agent does not divorce the enzyme laccase from its property of reacting with oxygen to reduce the amount of oxygen (MPEP §2112.01 II).  Therefore, the presence of laccase within a sensor will inherently act as an oxygen tension reducing agent, even if the intent of incorporating laccase is to catalyze oxygen as an analyte.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
28 September 2022